Citation Nr: 0901271	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 12, 
2006, for the assignment of a 70 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July12, 
2006, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective from November 15, 2002.  
In his notice of disagreement, the veteran indicated he 
wanted a 70 percent rating, with TDIU.  In an April 2006 
rating decision, a 50 percent rating was assigned for PTSD, 
effective from November 15, 2002.  The veteran continued his 
appeal for an even higher rating.  By August 2006 rating 
decision, his PTSD was evaluated at 70 percent, effective 
from July 12, 2006, and the RO also granted a TDIU rating, 
effective from July 12, 2006.  The veteran continued his 
appeal, seeking an earlier effective date (of November 15, 
2002) for the assignment of the70 percent rating, as well as 
an earlier effective date (also November 15, 2002) for the 
grant of a TDIU rating.  

In October 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript is of record.


FINDINGS OF FACT

1.  Received from the veteran on November 15, 2002, was his 
formal claim for service connection for PTSD.

2.  Entitlement to service connection for PTSD was initially 
established in an April 2005 rating decision, and the 
disorder was evaluated as 30 percent disabling, effective 
from November 15, 2002.  By April 2006 rating decision, a 50 
percent rating was assigned for PTSD, effective from November 
15, 2002.  By August 2006 rating decision, the veteran's 
service-connected PTSD was evaluated as 70 percent disabling, 
effective from July 12, 2006.  

3.  Prior to July 12, 2006, the veteran's service-connected 
PTSD was primarily manifested by chronic depression, anxiety, 
panic attacks, and anger, and problems with sleeping, memory, 
and concentration, all of which fluctuated somewhat in 
severity and were managed to some extend with medication and 
ongoing therapy.  The preponderance of the evidence was 
against finding that the veteran experienced such a level of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or the inability to 
establish and maintain effective relationships. 

4.  The veteran's formal claim for TDIU was received on May 
25, 2006.

5.  The veteran last worked full-time in April 2002.

6.  The veteran's only service-connected disability is PTSD.

7.  Prior to July 12, 2006, the veteran did not meet the 
schedular criteria for an award of TDIU pursuant to the 
provisions of 38 C.F.R. § 4.16(a).  Moreover, the competent 
evidence of record does not show that unemployability due to 
the service-connected PTSD became reasonably ascertainable 
prior to July 12, 2006.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
the service-connected PTSD, prior to July 12, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date prior to July 12, 
2006, for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2008 which fully 
addressed the notice elements in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, the 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Finally, the Board notes the RO 
sent the veteran a letter in April 2006 which informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records and a VA examination was 
scheduled  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
that regard, in April 2006 the veteran submitted a VCAA 
notice response form indicating he had no more evidence to 
submit to substantive his claim.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


II. Factual Background

Received from the veteran on November 15, 2002, was his 
formal claim for service connection for PTSD.  

VA treatment records dated in 2002 show that the veteran 
received periodic treatment related to his PTSD.  In November 
2002 he was evaluated for memory problems, which had started 
ten years prior and gotten worse.  He had a short temper.  He 
still played softball.  On examination he was oriented and 
his speech was fluent.  A November 2002 mental health 
consultation report showed that the veteran felt sad, 
hopeless, guilty, and had loss of appetite and loss of 
interest.  He had weight loss, fatigue, and irritability.  He 
had severe symptoms of depression and became angry, and took 
his anger out on objects, but denied violence toward people.  
He had short term memory loss.  He maintained contact with 
his children, but the relationships were strained.  He 
reported no hobbies or special interests.  He reported an 
unstable work history, and that he had been fired or laid off 
on occasion because of arguments and difficulty with 
authority.  He was on unemployment after being laid off the 
previous Spring as a dispatcher.  Examination showed he was 
neatly dressed, well groomed, cooperative, and oriented.  He 
had some recent and remote memory impairment.  He appeared 
depressed, but had no evidence of a thought disorder and no 
suicidal or homicidal ideation.  He had a stable marital and 
living situation and was compliant with medical treatment.  
The assessment was depressive disorder, and a GAF score of 55 
was assigned.  

In a February 2003 letter, and several subsequent letters, 
the veteran's wife essentially reported that his mental state 
was completely deteriorating.  She reported that he was 
unable to work and could not find a job because he had been 
classified unemployable.  He was reportedly becoming 
suicidal.

VA treatment records showed that in February 2003 the veteran 
had an episode of being verbally abusive, and his wife 
reported he lay around and did nothing.  He reported his 
medications were not working.  On mental status examination 
he had underlying anger and admitted to occasional suicidal 
ideation, but without plan.  There was no psychosis.  His 
medication was adjusted after he was very agitated and 
behaving inappropriately.  Ten days later his wife reported 
the veteran was calmer with the new medication.  He reported 
that the longest he held a job was 8 years due to his 
difficulty in getting along.  He was no longer physically 
abusive toward his wife, but did punch doors, walls, etc.  He 
isolated and wanted to be left alone.  He had joined a 
motorcycle club, but was not very active and avoided calls 
from other veterans.  He was to be followed at the Vet Center 
for supportive counseling and in the MHC for medication.  

A March 2003 letter from a Philadelphia Vet Center licensed 
social worker (L.S.W.), showed that the veteran had begun 
outpatient treatment in September 2002.  Due to the veteran's 
in-service stressor events, he was reported to have panic 
aversion to bodies of water and had measured extremely severe 
on all PTSD symptoms.  He took mediation for anxiety and 
depression.  The L.S.W. concluded that the veteran was 
permanently disabled and unemployable.

A March 2003 private psychiatric evaluation by a Dr. B shows 
that the veteran reported difficulty sleeping, depressive 
symptoms, anxiety-related symptoms, and panic symptoms.  He 
reported having paranoid ideation, and problems with short 
term memory and concentration.  On examination his personal 
hygiene and grooming were adequate, his speech was fluent, 
his thought process were coherent and goal directed, and his 
affect was appropriate to his thought content.  He was 
oriented, and his concentration and memory were noted to be 
mildly impaired.  His insight and judgment were faire. He was 
able to dress, bathe, and groom himself.  He did not have 
friends and his family relationships were problematic.  His 
hobbies and interests involved motorcycles.  The diagnosis 
was depressive disorder without psychotic features and PTSD.

In a document titled, "Function Report - Adult", completed 
by the veteran's wife in March 2003, for the Social Security 
Administration (SSA), she indicated that the veteran was 
unable to function on a daily basis without supervised 
instructions.  She reported his problems with depression, 
memory, concentration, and sleep.

Records from SSA show that, in an April 2003 disability 
determination, the veteran was granted benefits and his 
disability was noted to have began in April 2002.  His 
diagnoses were affective disorder and anxiety related 
disorder/functional nonpsychotic. 

In an SSA document completed in April 2003 by a medical 
consultant, it was noted that the veteran had depression, 
anxiety, significant memory problems, and difficulty acting 
appropriate around others.  He had problems with anger and 
rage, and had suicidal thoughts.  It was noted that his 
ability to work was limited due to his inability to 
appropriately deal with stress due to mood swings associated 
with depressions.  He had poor retention and concentration 
and a low threshold for tolerating pressure and stress.  

A July 2003 VA treatment record showed that the veteran was 
quite depressed as his spouse had left him and then come 
back.  He had contemplated suicide, but those thoughts had 
receded.  Examination showed he was withdrawn, but was aware 
of what was going on.  A neurological evaluation showed that 
the veteran had mild to moderate cognitive impairment.  He 
was seen by his VA psychiatric who found that the veteran was 
tearful and dysthymic, but not withdrawn.  There was an 
obvious slowing of his thought processes.  

An October 2003 letter from a Wilmington Vet Center therapist 
shows that the veteran had been a client since August 2003.  
It was noted that since his symptoms of PTSD had been present 
for an extended period of time, that disorder had a negative 
impact on his social and occupational pursuits, and he 
continued to experience difficulties in his marriage, sleep, 
social isolation, depression, and loss of concentration.  

On VA examination in December 2003, the veteran reported he 
experienced a traumatic event in service when he was thrown 
overboard by four shipmates as a prank.  He reported having 
nightmares two to three times a week, and that he was 
depressed, had a chronic short temper, insomnia, social 
isolation, and lack of trust of people outside his immediate 
family.  He reported panic attacks when driving over bridges, 
and became anxious when bathing or showering.  He also 
reported hypervigilance and a startle reaction triggered by 
rain and thunder.  He reported that until the year 2000 he 
worked as a dispatcher for a trucking company, but that he 
had to leave his job because of an argument with the boss.  
He reported living with his wife, and that he had a strained 
relationship with his children.  He tried to keep busy at 
home.  Mental status examination showed he was sad and 
distressed and sometimes distracted.  His mood was depressed 
and his affect was blunted, but he was completely 
cooperative.  He denied hearing voices or seeing visions, but 
he had suicidal ideation, most recently six months prior.  At 
that time he had a gun in the house, but he had given it to 
his son.  He was oriented in all spheres and was cognitively 
intact.  His insight and judgment were fair.  The diagnosis 
was PTSD with a depressive component.  The severity was 
moderate to severe, and a Global Assessment of Functioning 
(GAF) score of 48 was assigned.  

In a March 2005 letter, a Wilmington Vet Center therapist 
reported the veteran had the usual PTSD symptoms (nightmares, 
intrusive thoughts, etc.) and also had panic attacks.  It was 
noted that his anxiety and depression were paralyzing and 
often prevented him from leaving his home.  He had great 
difficulty concentrating, focusing on, and remembering 
important details.

In a March 2005 letter, the Philadelphia Vet Center L.S.W. 
reported that the veteran suffered nightmares, had depression 
since his in-service stressors, had a short temper and rage 
reactions, insomnia, social and marital isolation, lack of 
trust, panic attacks, and intrusive thoughts.  The L.S.W. 
indicated that due to his severe depression and anxiety, the 
veteran could not possibly work and would be devastated by 
the stress of the work environment.  It was also noted that 
due to the veteran's depression, his motivation was minimal.  

By April 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective November 15, 2002.  

Received from the veteran in May 2005 and May 2006 were 
letters in which he indicated he wished to appeal the rating 
decisions, claiming that he should receive a 70 percent 
rating with unemployability.  He reported he had not worked 
since October 2002.  

By April 2006 rating decision, the RO granted a 50 percent 
rating for the service-connected PTSD, effective from 
November 15, 2002.

Received from the veteran on May 25, 2006, was his formal 
claim (on VA Form 21-8940) for a TDIU rating.  He claimed his 
disability (PTSD) had affected full-time employment starting 
in March 2002, and that he last worked full time in April 
2002, at which time he became too disabled to work.  He 
indicated he had last worked as a dispatcher, a job he held 
from August 2001 to April 2002.

On VA examination in July 2006, it was noted that in the 
period since the 2003 VA examination the veteran's pattern of 
symptoms that showed no improvement, and, in several cases, 
showed worsening of symptoms.  He experienced recurrent 
dreams, intrusive thoughts, and panic attacks involving 
exposure to any amount of water, even the amount needed for a 
shower or bath.  This was a daily problem and a source of 
conflict between himself and his wife.  As for avoidance, his 
intense discomfort around people and in crowds continued, and 
he withdrew even from family gatherings.  Interests and 
activities that once interested him had diminished, and he 
had low energy and mood, and suicidal thoughts had become 
more frequent.  He considered suicide in the past two months 
and his wife discovered him with a gun and called members of 
his motorcycle club to come and discourage him from taking 
action.  He described his relationship with his wife as 
strained and she confirmed this.  She had left home twice in 
the last year due to the veteran's anger and sometimes 
violent outbursts.  He described they were working on it.  He 
reported sleep difficulties.   He was irritable and often 
lost his temper and this impacted his relationship with his 
wife and children.  He had problems with memory and 
concentration and his hypervigilance continued at a severe 
level.  

The VA examiner indicated that the veteran's PTSD symptoms 
had worsened since 2003 and continued at a severe level, with 
increased paranoia, continuation of severe anxiety, severe 
phobia around water, and avoidance symptoms which were 
affecting his relationships.  His wife assumed the major role 
in managing his hygiene, medications, self care, and safety.  
The examiner noted that the veteran's overall clinical 
picture showed increased severity of symptoms with no periods 
of remission or capacity for adjustment.  It was noted that 
he had not worked since the "mid-1980s" due to his 
symptoms, and that the severity of his symptoms had 
interfered with his employability since that time.  His 
social functioning was described as poor and had reduced 
since 2003.  He was withdrawn from family and friends.  
Mental status examination showed no sign of a formal thought 
disorder, but he was agitated, anxious, and had difficulty 
focusing.  He was casually dressed, and his behavior was 
appropriate and cooperative, despite his extreme anxiety.  He 
was alert and oriented, with no sign of a formal speech 
impediment, but had disruption of speech due to anxiety.  His 
affect was anxious and sad, but appropriate to the content of 
his thoughts.  There was no evidence of perceptual 
distortions or distorted forms of thinking, although his 
thinking was sometimes derailed by anxiety.  His thought 
content was negative and included paranoia and distrust of 
virtually everyone.  He had memory problems, and his 
cognitive intellectual functions were likely normal, but his 
profound anxiety prevented him from answering.  His impulse 
control was often impaired, and when angry he sometimes 
thought of hurting others, but had no current plans.  His 
insight was fair.  His activities of daily living were 
circumscribed.  He had few activities other than his medical 
and psychiatric appointments, and had lost interest in his 
motorcycle club, which had once given him an outlet.  The 
diagnosis was PTSD, in the severe range, and his symptoms 
were disabling and impacted his relationship, daily hygiene, 
and employability.  A GAF score of 38 was assigned.  The 
examiner concluded that the veteran needed assistance with 
his finances and benefits.  

By August 2006 rating decision, the RO granted a 70 percent 
rating for PTSD, effective from July 12, 2006 (the date of 
the VA examination), and also granted entitlement to a TDIU 
rating, effective from July 12, 2006, based on his impairment 
due to service-connected PTSD, then evaluated as 70 percent 
disabling.  

In February 2008, the veteran testified at a hearing at the 
RO regarding the severity of his PTSD, prior to July 12, 
2006, and claimed that the evidence of record, including VA 
and Vet Center records and SSA records, showed that he was 
100 percent disabled due to PTSD prior to July 12, 2006.

In a letter dated in March 2008, the Philadelphia Vet Center 
L.S.W. reiterated his contentions made in prior letters on 
behalf of the veteran, and asserted that the veteran's 
diagnosis of PTSD had not changed since September 2002 and 
that he remained chronic and unemployable.

In October 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He reiterated his claim 
that he should be entitled to either a 100 percent rating for 
PTSD prior to July 12, 2006, or that he should be granted a 
TDIU rating prior to July 12, 2006.  He requested November 
15, 2002, as the effective date for the grant of a 100 
percent rating for PTSD or the grant of a TDIU rating.  He 
claimed he had not been able to work since April 2002 due to 
his service-connected PTSD.  He testified that in his last 
job he worked as a dispatcher for a transit van, and that on 
his last day of work in April 2002 he had a conflict with a 
supervisor and exploded, and lost the job.

III.  Earlier Effective Date for Grant of a 70 Percent
Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's PTSD has been evaluated as 70 percent 
disabling, effective from July 12, 2006, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

At the outset, the Board notes the RO granted a 70 percent 
rating for the service-connected PTSD, effective from July 
12, 2006, essentially based upon the findings made on the VA 
examination on that date.  Review of the pertinent evidence 
reveals that prior to July 12, 2006, the veteran's PTSD was 
manifested by depression, anxiety, panic attacks, anger, and 
problems with sleeping, memory, and concentration.  VA 
outpatient treatment records and Vet Center documents show 
the veteran received ongoing treatment for his depression, 
anxiety, and other PTSD symptoms, however, this evidence also 
shows that his symptoms fluctuated.  With respect to the 
veteran's social functioning, he lived with his wife and 
maintained a relationship with her and had contact with his 
children, although the relationships were strained.  He was 
initially involved in a motorcycle club, but later lost 
interest and stopped.  With respect to his occupational 
functioning, the veteran at one point claimed he was laid off 
from his job as a dispatcher in April 2002, and claimed that 
the company went bankrupt, but that because of his problems 
(related to PTSD) he could not be sent to another facility.  
He later testified that he left that last job after exploding 
up at a supervisor.  It is clear from the VA examination, the 
VA treatment records, and letters from the veteran's Vet 
Center treatment providers, that the veteran experienced 
occupational impairment prior to July 12, 2006, due to his 
PTSD.  However, although he reported experiencing problems 
associated with his past jobs and the last job he held in 
April 2002, and the Vet Center professionals indicated he was 
unemployable due to his PTSD, other medical professionals 
essentially noted that his PTSD impacted his ability to work.  

With regard to the other criteria necessary for a 70 percent 
rating to be assigned, the preponderance of the competent 
evidence dated prior to July 12, 2006, shows that the veteran 
reported having occasional suicidal ideation, but he had 
given his gun to his son and had no plans.  He did not 
exhibit obsessional rituals which interfered with routine 
activities.  On examinations his speech was not found, at any 
time, to be illogical, obscure, or irrelevant.  While the 
veteran experienced depression and panic attacks (related to 
crossing bridges), there was no indication that he had near-
continuous panic or depression that affected his ability to 
function.  He was able to tend to his basic needs and take 
care of himself at home.  On examination, the veteran was 
found to be alert and oriented at all times, and had adequate 
personal appearance and hygiene.  While he clearly had 
problems in his relationship with his wife and children, the 
record reflects he continued to live with his wife and he 
maintained contact with his children.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that a 70 
percent rating is warranted forthe PTSD prior to July 12, 
2006.  The pertinent evidence of record shows the veteran's 
PTSD was manifested by symptoms that more nearly approximated 
a 50 percent rating under Diagnostic Code 9411.  

In making the above determination, the Board again notes 
that, during the time period in question, the veteran's 
symptoms fluctuated somewhat in severity.  It was clear, 
however, at the time of the July 2006 VA examination that the 
veteran's symptoms had markedly increased in severity, 
warranting the grant of the 70 percent rating.  In this 
context, the Board recognizes that, in denying the veteran's 
claim for a higher rating, we have considered evidence dated 
very shortly prior to the effective date of the increased 70 
percent rating.  The Board is aware that the veteran's 
impairment due to PTSD did not magically or immediately 
increase in severity on July 12, 2006, to warrant a 70 
percent rating.  Rather, as the VA examiner noted, the 
veteran's ongoing and persistent symptoms had been noted to 
have increased in severity (by other health professionals), 
and at the time of VA examination, it was clear that the 
veteran's PTSD symptoms, including depression and anxiety, 
were ongoing and persistent and worsening, such that a higher 
rating was warranted.

In the instant case, the Board's inquiry is limited to 
whether the preponderance of evidence of record, or at least 
a 50-50 balance of the evidence, supports the grant of a 70 
percent rating prior to July 12, 2006, and after carefully 
considering the pertinent evidence of record the Board finds 
a higher rating prior to that date is not warranted.  The 
Board is aware that the symptoms listed under the 70 percent 
rating are examples of the type and degree of symptoms for 
that evaluation, and that the veteran need not demonstrate 
those exact symptoms to warrant a 70 percent evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
record does not show that the veteran manifested symptoms 
which equal or more nearly approximate the criteria for a 70 
percent evaluation.  While he clearly had fluctuating PTSD 
symptoms which affected his efficiency and ability to perform 
occupational tasks and affect his social abilities, prior to 
July 12, 2006, even considering his GAF scores which ranged 
from 48 to 55, he was never shown to have PTSD symptomatology 
of such severity so as to warrant a 50 percent rating prior 
to July 12, 2006.  

The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, upon reviewing the pertinent evidence of record in 
this case, the Board finds that at no time prior to July 12, 
2006, has the veteran's PTSD been more disabling than the 50 
percent rating currently assigned.  Therefore, and for the 
reasons and bases set forth above, the Board finds the 
preponderance of the evidence is against the grant of a 70 
percent disability rating for service-connected PTSD, prior 
to July 12, 2006, and the benefit-of-the-doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

B.  Earlier Effective Date for Grant of TDIU Rating

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran seeks an effective date earlier than July 12, 
2006, for the grant of TDIU.  Through his representative, he 
has specifically requested that the TDIU rating be effective 
from November 15, 2002, the date of his initial claim for 
service connection for PTSD.  In this regard, as noted above, 
the veteran has argued that his service-connected PTSD was 
severe enough to warrant a 70 percent rating as of November 
15, 2002, and that he has been unable to maintain 
substantially gainful employment since that time.

The controlling issues in this case are (1) the date on which 
the veteran filed his claim for TDIU, and (2) the date on 
which factually ascertainable entitlement to TDIU arose.  38 
U.S.C.A. § 5110, 5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 
4.16.

The veteran submitted his formal claim for entitlement to 
TDIU, via VA Form 21-8940, on May 25, 2006.  At that time, he 
reported that he was unable to secure or follow substantially 
gainful employment due to service-connected PTSD and that he 
last worked full-time as a dispatcher in April 2002.  The 
evidentiary record contained medical evidence of the 
veteran's PTSD as well as evidence showing he had reported 
problems with authority and having been fired and laid off in 
the past due to his problems.  

As noted, the grant of TDIU is appropriate when it is found 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Under 38 C.F.R. § 4.16(a), the Board finds that the award of 
TDIU cannot precede the effective date of July 12, 2006, 
because, prior to that time, the veteran did not meet the 
schedular requirements of section 4.16(a).  Prior to July 12, 
2006, the veteran had only one service-connected disability - 
PTSD, rated as 50 percent disabling.  As noted, by August 
2006 rating decision, the RO granted a 70 percent rating for 
the service-connected PTSD, effective from July 12, 2006, 
which is the day that the veteran underwent a VA examination.  
In that decision, the RO also granted entitlement to TDIU, 
effective from July 12, 2006, because the veteran's 
disability evaluation for service-connected PTSD was 
increased to 70 percent therein.  Therefore, prior to July 
12, 2006, the veteran's disability did not reach the 
schedular level required to warrant the grant of TDIU.  
C.F.R. § 4.16(a), 4.25.

In addition to the foregoing, the Board finds that the 
evidence does not show that unemployability had arisen prior 
to July 12, 2006, or during the year preceding that date so 
as to invoke section 4.16(b) and/or section 3.400(o)(2).  
Rather, the evidence is conflicting in that regard, as the 
veteran reported he was laid off after the company went 
bankrupt, but then later testified he lost the job because he 
exploded at work at a supervisor.  Therefore, the Board finds 
that the preponderance of the evidence is against a finding 
that an effective date earlier than July 12, 2006, is 
warranted for the award of TDIU.  38 C.F.R. § 3.400(o), 
4.16(a), (b).  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim for a TDIU rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a 70 percent disability rating for the 
service-connected PTSD, prior to July 12, 2006, is denied.

Entitlement to an effective date prior to July 12, 2006, for 
the grant of a TDIU rating is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


